Citation Nr: 0113514
Decision Date: 04/10/01	Archive Date: 05/21/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-22 593	)	DATE APR 10, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) disability rating for hearing loss and otomastoiditis of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 1983.

This case comes to the Board of Veterans Appeals (Board) from rating decisions of the New Orleans, Louisiana, Department of Veterans (VA), Regional Office (RO).

Review of the record reveals that the New Orleans VARO denied entitlement to service connection for hearing loss and otomastoiditis of the left ear in a July 1998 rating decision.  The veteran was informed of this adverse determination, as well as his procedural and appellate rights, by VA letter dated July 16, 1998.  The veteran filed a timely notice of disagreement, and was issued a statement of the case as to this claim in November 1998.  However, he did not file a timely substantive appeal and the decision became final.  Therefore, his claim for service connection for hearing loss and otomastoiditis of the left ear will no longer be considered herein.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1994).

In addition, the New Orleans VARO denied entitlement to a compensable disability rating for service-connected hearing loss and otomastoiditis of the right ear in a November 1998 rating decision.  The veteran timely completed an appeal with respect to this decision.

The veteran thereafter presented testimony at a videoconference hearing held by the undersigned Member of the Board in February 2001.  A copy of the hearing transcript has been associated with the claims folder.


REMAND

There has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, this law eliminates the concept of a well-grounded claim, redefines the obligations of the Department of Veterans Affairs (VA) with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans Claims (Court or CAVC) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.  This change in the law is applicable to all claims filed on or after the date of enactment of the Veterans Claims Assistance Act of 2000, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Veterans Claims Assistance Act of 2000, a remand in this case is required for compliance with the notice and duty to assist provisions contained in the new law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because the VA regional office (RO) has not yet considered whether any additional notification or development action is required under the Veterans Claims Assistance Act of 2000, it would be potentially prejudicial to the appellant if the Board were to proceed to issue a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's opinion that, before the RO undertakes to re-adjudicate the veteran's claim, additional development of the record will be required.

The veteran contends, in essence, that his service-connected hearing loss and otomastoiditis of the right ear is far more disabling than its current disability evaluation suggests.  Therefore, he believes that a compensable disability evaluation is warranted.

In this case, the veteran the Board observes that the veteran was last afforded VA examination with respect to his service-connected right ear disorders in April 1998, some 3 years ago.  As the veteran claims that his disability has gotten worse and the medical evidence submitted since that time is inadequate for the purpose of determining the current nature and severity of this disorder, the Board finds that additional assistance is necessary.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (where an appellant claims a condition is worse than when "originally rated," and the evidence available is "too old" for an adequate evaluation of the appellant's current condition, VA's duty to assist includes providing a new examination).

Further, the Board notes that on June 10, 1999, various amendments became effective as to sections of the VA Schedule for Rating Disabilities pertaining to Hearing Impairment.  The Court has held that, where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or permitted the Secretary of the VA to do otherwise and the Secretary did so.  Karnas, 1 Vet. App. at 313 (1991).  Because Congress has not provided otherwise in this particular instance and the veteran filed his claim prior to the regulatory revision, the Board concludes that his claim should be reviewed under both the old and new rating criteria.  Id.

Thus, to ensure that VA has met its duty to assist the veteran in developing all facts pertinent to his claim, the case is REMANDED to the RO for the following:

1.  The veteran should be requested to identify all sources of recent treatment received for his hearing loss and otomastoiditis of the right ear, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source he identifies.  Copies of the medical records from all sources he identifies should then be requested.  Efforts to obtain these records should also be documented and any evidence received in response thereto should be associated with the claims folder.

2.  The RO should arrange for the veteran to be accorded VA otolaryngological examination in order to determine the severity of the veteran's hearing loss and otomastoiditis of the right ear.  The claims folder, including a copy of this remand decision, should be made available for review by the examiner in conjunction with their examination.  All indicated tests and studies, to include an audiometric evaluation with Maryland CNC testing, should be accomplished.  A discussion of the salient facts and the medical principles involved will be of considerable assistance to the Board.  The examination report should then be associated with the veterans claims folder.

3.  Following completion of the above actions, the RO must review the claims file and ensure that all other notification and development action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed with respect to these issues.  In particular, the RO should ensure that the new notification requirements and development procedures contained in sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully complied with and satisfied.

4.  The RO should then re-adjudicate the veteran's claim of entitlement to an increased rating for service-connected hearing loss and otomastoiditis of the right ear.  To this end, consideration should be given to any additional applicable laws and regulations, including the revised VA General Rating Formula for Hearing Impairment (38 C.F.R. § 4.85-4.86a, effective June 10, 1999).  If the benefit sought on appeal remains denied, the appellant and the appellants representative, if any, should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purpose of the REMAND is to further develop the record.  No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure report for any scheduled examination(s) may result in the denial of his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been 
 remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).


